Citation Nr: 1814714	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-35 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to August 1968 with additional service in the Air Force reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2014 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran initially requested a hearing in connection with his appeal.  However, he did not appear for his scheduled hearing on January 10, 2015 and has not requested that his hearing be rescheduled or provided good cause for failure to appear.  The Board finds that the request for a hearing has been withdrawn and the Board may proceed with a decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.

2. The Veteran did not serve in Vietnam during the Vietnam era and was not otherwise exposed to an herbicide agent, such as that found in Agent Orange, during service.

3. Diabetes mellitus did not have onset during active service, did not manifest within one year from separation from active service, and was not etiologically related to or caused by service, to include herbicide (Agent Orange) exposure.

4. Erectile dysfunction did not have onset during active service, and was not otherwise caused by his active service.

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. Type II diabetes mellitus is a condition subject to presumptive service connection based on Agent Orange exposure.  See 38 C.F.R. § 3.309 (e).  Here, the Veteran did not serve in the Republic of Vietnam.  

The fact that presumptive service connection is not for application does not prevent a claimant from prevailing by showing the three elements of service connection by an equipoise or greater standard of evidence and thus prevailing on a theory of direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Hearing Loss

The Veteran claims that his current hearing loss is due to noise exposure during service.  In his July 2014 Notice of Disagreement, he stated that he could not recall whether he received a hearing examination at discharge from service.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Initially, the Board finds that the preponderance of evidence is against a finding that the Veteran's hearing loss manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1968.  The one-year presumption for sensorineural hearing loss under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  Audiometer tests at the Veteran's separation were negative for objective evidence of hearing problems.  The Veteran did not complain of hearing loss during service.  Notably, during the June 2014 VA examination he reported that his hearing loss began 10 years prior, in 1994, many years after service.  These facts, together with the long period of time following service prior to any documented statement or medical evidence regarding hearing loss is more probative than the Veteran's recollections, expressed many years after service.

As for direct service connection, a June 2014 VA examination diagnosed the Veteran with bilateral sensorineural hearing loss.  See also December 2013 Private Audiometry Test. Accordingly, the first element of service connection, a current disability, is met.  

The Veteran's DD-214 indicates that his military occupational specialty (MOS) was an air policeman.  In an April 2014 Statement in Support of Claim, he reported noise exposure from flight lines and jet engines.  Military personnel records describe his duties as performing flight line patrol and responding to emergency situations.  The Veteran is competent to report his in-service noise exposure and his reports are consistent with the circumstance of his service.  38 U.S.C. § 1154(a) (2012).  Therefore, in-service noise exposure is conceded.   
 
The remaining question is whether the Veteran's hearing loss disability was incurred in or as a result of his in-service noise exposure.

Service treatment records do not contain complaints of or a diagnosis for hearing loss.  On March 1964 enlistment, in a report of medical history, the Veteran denied having ear, nose, or throat trouble.  A clinical evaluation of the ears was normal.  An audiometer test was conducted in February 1967 that revealed thresholds of -10, -10, -10, 0, and 5 in the right ear; and -10, -10, -10, -5, and 0 in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, respectively.  On March 1968 separation, MAICO audiometer tests revealed thresholds of  -10, -10, -10, 0, and 5 in the right ear; and -10, -10, -10, -5, and 0 in the left ear at all relevant frequencies.  A clinical evaluation of the ears was normal.

In comparing the Veteran's audiometric findings during service and on separation, based on available tests, there does not appear to be worsening of hearing acuity.  On the contrary, his hearing appeared to remain the same.

Post-service, the first complaint of hearing loss is contained in December 2013 VA treatment records when the Veteran requested a consultation for a hearing test.  In January 2014, he reported having bilateral hearing loss for the past several years and a hearing loss diagnosis was provided.  Additional VA treatment records document treatment for hearing aids.

The Veteran was afforded a VA examination in June 2014.  He reported an onset of hearing loss 10 years prior and the use of hearing aids.  A review of the claims file was noted and the examiner opined that the Veteran's current hearing loss disability was not caused by or related to acoustic trauma during service, to include his MOS as a police officer.  As rationale, the examiner stated that on separation the Veteran had normal hearing and that the Veteran himself indicates a disability onset of 10 years ago.

The Board finds the examiner's opinion to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinion rendered.  Further, the opinion is consistent with post-service medical records showing that the Veteran first complained of a hearing loss disability in December 2013 and at a subsequent visit in January 2014, he reported that his hearing loss symptoms began several years prior.  Therefore, the examination report warrants probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

To the extent the Veteran claims that he has had continuous hearing loss symptoms since service, he is competent to do so.  However, the Veteran's statements regarding the onset of hearing loss are not credible due to inconsistency with other evidence of record.  Service treatment records are absent for notation of a hearing loss disability.  Notably, two audiological tests were conducted during service and no hearing loss diagnosis was provided.  Further, the February 1967 and March 1968 audiological tests contain identical findings.  On June 2014 VA examination, the Veteran reported that his hearing loss symptoms began 10 years prior in1994,  approximately 26 years after service which is evidence that tends to weigh against the claim.  Moreover, the Board notes that the Veteran had the opportunity to file a claim for hearing loss given the fact that he filed a claim for other conditions in August 1968 immediately after service; however, he did not do so.  To the extent that he alleges continuous symptoms since service he did not file a claim until December 2013.  Given that he reported other conditions and filed claims for other disabilities many years prior to when he first complained of hearing loss symptoms, it is likely that there would be some earlier recorded indication of hearing loss symptoms.  Therefore, the Board finds that the Veteran's statements as to the onset and continuity of hearing loss symptoms not credible.  

The Board must conclude that the weight of the evidence is against the claim of service connection for hearing loss.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for hearing loss is not warranted.

A. Diabetes Mellitus

The Veteran claims to have diabetes mellitus with neuropathy due to herbicide (Agent Orange) exposure while serving in the Netherlands as a police officer during service.   Specifically, he claims that he was exposed to herbicides while walking the perimeters of the military base because "all vegetation was dead".  See September 2015 VA Form 21-4138.

Military personnel records confirm that the Veteran served at Camp New Amsterdam in the Netherlands starting in September 1964 through April 1968, and in Germany in March 1968.  However, the AOJ made a finding that he was not exposed to herbicide agents during service.  See April 2016 Memorandum.  

Although the Veteran has asserted his belief that he was exposed to Agent Orange while working as a policeman in the Netherlands, his assertion amounts to no more than speculation.  He has not provided any specific details  aside from seeing dead vegetation in the Netherlands during service.  The Board acknowledges his request, by and through his representative, for further herbicide exposure development citing VA's Adjudication Procedure Manual, M21-1MR, however, the Board finds that the April 2016 Memorandum issued by the AOJ is sufficient and further development is not warranted.  Furthermore, even if the Board thought that the record contained questionable or discrepant information regarding exposure to herbicides, which it does not, it is not bound by the M21-1MR. See 38 U.S.C.A. § 7104 (2017).   

The Veteran's personnel file does not show that he served in Vietnam, or any other area where Agent Orange exposure may be presumed.  See 38 C.F.R. § 3.309(e), M21-1MR Section IV.ii.2.C.10.q; see also Haas v. Peak, 525 F.3d 1168 (Fed. Cir. 2008).  Thus, presumptive service connection based on Agent Orange exposure is precluded.

The lack of unavailability of a presumption does not mean that the disability, in this case diabetes mellitus, cannot be granted on a direct causation basis.  See Palovick v. Shinseki, 23 Vet. App. 48 (2009) and Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Available service treatment records contain no complaints of or treatment for a diabetic condition.  On March 1964 enlistment, the report of medical history contained no complaint of a diabetic condition.  On March 1968 separation, clinical evaluations were again normal with the exception of a tonsil condition.

The first documentation of diabetes complaints was in August 2004.  VA treatment records document a call with the Veteran where he asked questions about diabetes mellitus and indicated that he had a borderline diagnosis.  In December 2004, he was provided diabetic diet guidelines.  January 2010 VA treatment records list a past medical history of diabetes.  In September 2013, an impression of diabetes or hypertension controlled was noted. 

Although the Veteran claims to have neuropathy associated with his diabetes mellitus, the claims file does not contain a supporting diagnosis or clinical finding.  August 2014 VA treatment records document complaints of right arm pain, however, the treating physician noted that there were no signs or clear symptoms of neuropathy.  May 2015 VA treatment records continue to list diabetes mellitus as a problem.

Considering the evidence of record, under the law and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus.  As noted above, available service treatment records are negative for any diagnosis or symptom of diabetes mellitus.  There is no evidence that the first manifestation of diabetes mellitus occurred within the first post-service year after the Veteran's discharge from service in August 1968. On the contrary, he did not report diabetic symptoms until August 2004.  As such, service connection on a direct or presumptive chronic basis is not warranted for his disability.

Here, the record demonstrates that the Veteran has a current diagnosis of diabetes mellitus; however, the evidence is against a finding that his disability is related to active duty service.  The evidence does not show that he sought treatment for his current disability immediately following his period of service or for many years thereafter.  Post-service, August 2004 VA treatment records document complaints of diabetic symptoms, more than 35 years after service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Board notes that the Veteran had the opportunity to file a claim for his diabetes mellitus disability given the fact that he filed a claim for other disabilities in August 1968; however he did not do so until September 2015.  The Board finds that the evidence does not establish an in-service injury, disease, or relevant event involving the Veteran's diabetes mellitus.  Therefore, VA has no duty to provide an examination.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides while on active duty.  Consequently, any evidence indicating that his claimed diabetes mellitus as a result of exposure to Agent Orange is not probative.  Accordingly, the preponderance of the evidence is against granting service connection for diabetes mellitus, on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


B. Erectile Dysfunction

The Veteran claims to have erectile dysfunction secondary to diabetes mellitus.

Service treatment records document no complaints of or treatment for erectile dysfunction.

Post-service September 2000 VA treatment records document the first complaint of erectile dysfunction symptoms.  During this visit, the Veteran complained of mild erectile dysfunction and the physician noted that he may want to consider Viagra.  In November 2010, he requested a Viagra prescription.  March 2013, October 2013 and March 2014 VA treatment records contain an assessment of erectile dysfunction treated with Viagra.  

Here, the record demonstrates that the Veteran has a current diagnosis of erectile dysfunction; however, the evidence is against a finding that his disability is related to active duty service.  Notably, the Veteran himself does not relate that his erectile dysfunction is due to a particular event or injury during service, but on the contrary, he attributes his current disability as secondary to diabetes mellitus.  The evidence does not show that he sought treatment for erectile dysfunction during service or for many years thereafter.  Post-service, the first evidence of symptoms are contained in September 2000 VA treatment records, more than 30 years after service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to weigh against the claim.  See Gober, 230 F.3d at 1333.  Moreover, the Board notes that the Veteran had the opportunity to file a claim for his erectile dysfunction disability given the fact that he filed a claim for other disabilities in August 1968; however he did not do so until May 2013.  The Board finds that the evidence does not establish an in-service injury, disease, or relevant event involving the Veteran's erectile dysfunction.  Therefore, VA has no duty to provide an examination.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated.

As for the Veteran's assertion that his erectile dysfunction is secondary to diabetes mellitus, pursuant to this decision, he has not been granted service connection for diabetes mellitus.  As such, a theory of entitlement to service connection for erectile dysfunction as secondary to a non-service connected disability is precluded.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against granting service connection for erectile dysfunction, on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for erectile dysfunction is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


